Lochrane, Chief Justice.
It appears from the record that the land in controversy had been, by an Act of the Legislature, placed in a different county from that in which the suit was instituted, and the trial of the right or titles thereto was had, and that a bill was filed to restrain the eviction upon the process founded on the judgment in such Court, and the Court refused to grant the injunction prayed.
We reverse this judgment. For after the Act of the Legislature changed the territorial limits of the county, and the land, the subject of the suit, fell within a different county, the Court was deprived of all jurisdiction over the subject matter of the litigation, and upon these facts being shown, ought to have granted the injunction sought.
Judgment reversed.